Per Curiam,
An examination of the record, in connection with the specifications of error in this ease, discloses no merit in the defence that was interposed in the court below.
According to plaintiff’s testimony, her intestate, Mary Burke, took out the policies in suit, in her own name, and, after they were delivered to her, she handed them to the witness, her daughter-in-law, and, in the language of the latter, “ she told me to pay the premiums on them, to pay her funeral-expenses, and what would be left then, to go to my child, that was her granddaughter. ... I paid the premiums.”
One of the policies was issued in May, 1889, and the other in August of same year. The premiums that matured during the lifetime of Mrs. Mary Burke, the insured, were all paid. After her death, which occurred in March, 1891, the necessary proofs were furnished to the company, but it declined to pay and suit was brought by the administratrix of the insured. On the trial, after the testimony was closed, defendant company submitted fifteen points for charge, the burden of which is that the policies in suit are what are called in law wagering policies, *299and. therefore void as against the policy of the law; and also, because they are a fraud upon the defendant company. Of course the alleged fraud on the company was not discovered while the premiums were being regularly paid. It was only when the company was called upon to perform its part of the contract that the alleged fraud was unearthed. It does sometimes happen that a demand on certain kinds of insurance companies to pay losses will excite suspicion and arouse their virtuous indignation when everything else has failed.
The learned judge, after referring to the undisputed facts presented by the evidence, answered all of said fifteen points in the negative, and directed the jury to render a verdict in favor of plaintiff for the full amount of the policies with interest, which was accordingly done.
The first specification of error is more general than specific. It groups together the negative answers to each of the fifteen points and the instructions to the jury to find for plaintiff, etc., and may be dismissed with the remark that it is not according to rule. The remaining seven specifications are to the refusal of the court to affirm the several points therein recited. In view of the undisputed facts presented by the testimony, we are unable to discover any error in either of the specifications. Neither of the policies belongs to the class known as wagering policies, nor do we discover any evidence of fraud on the defendant company.
Judgment affirmed.